Matter of Jelen v Viscovich (2019 NY Slip Op 05404)





Matter of Jelen v Viscovich


2019 NY Slip Op 05404


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2019-03363

[*1]In the Matter of Sean Jelen, petitioner,
vWilliam Viscovich, etc., respondent.


Sean Jelen, Ayer, Massachusetts, petitioner pro se.
Letitia James, Attorney General, New York, NY (Melissa Ysaguirre of counsel), for respondent.
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent, William Viscovich, a Justice of the Supreme Court, Queens County, from

DECISION & JUDGMENT
presiding over an action entitled Jelen v Jelen , pending in that court, under Index No. 8770/17.
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic in light of an order of the Supreme Court, Queens County, dated April 5, 2019, in which the respondent has recused himself from presiding over an action entitled Jelen v Jelen , pending in that court, under Index No. 8770/17.
RIVERA, J.P., BALKIN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court